Citation Nr: 1342423	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  11-03 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for low back disability. 

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1983 to October 1986. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, that granted service connection for a low back disability and assigned a 10 percent rating.

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain medical records and an examination.

First, remand is required to obtain additional medical records.  In the November 2013 informal hearing presentation, the Veteran's representative asserted that the RO had not considered the evidence of record regarding the Veteran's use of prosthetic appliances.  A thorough review of the Veteran's claims file shows that no such evidence is currently of record.  As the Veteran's representative asserts that it exists, that evidence should be identified by the claimant so that it can be obtained and associated with the claims file.

Second, remand is required for another examination.  VA's duty to assist includes providing a medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is inadequate to evaluate the Veteran's current condition.  Weggenmann v. Brown, 5 Vet. App. 281 (1993); 38 C.F.R. § 3.326(a) (2013).  The Veteran has indicated an exacerbation of his disability since his last VA examination in April 2012.  Evidence currently of records does not allow the Board to have an accurate picture of the Veteran's disability.  Therefore, the Veteran must be provided a new medical examination which would allow for adjudication of his claim.   

Additionally, when a Veteran seeks an increased rating for a service-connected disability, VA must also consider entitlement to TDIU, if it is raised by the evidence of record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran argues in multiple statements that the symptoms of his service connected low back disability prevent him from securing and maintaining gainful employment.  The agency of original jurisdiction has not considered entitlement to TDIU.  However, the Board finds that claim is part of the claim for increased rating.  That claim must be remanded because it is inextricably intertwined with the claim for increase.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all medical providers who have treated him for a low back disability.  Obtain any treatment records that are not of record and associate them with the claims file.

2.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the current severity of his low back disability.  The examiner must review the claims file and should note that review in the report.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material used.  Specifically, the examiner should address the following:

a) Set forth all current complaints, findings, and diagnoses pertaining to any low back disability.  

b) Provide range-of-motion and repetitive motion findings of the lumbar spine, expressed in degrees. 

c) Describe any pain, weakened movement, excess fatigability, or incoordination resulting from the low back disability and state whether the low back disability is manifested by any painful flare-ups, and, if so, the frequency and duration of any flare-ups.  Specify whether any flare-ups of the low back disability are accompanied by any additional limitation of motion.  Any determination should be portrayed in terms of the degree of additional range of motion loss. 

d) State the length of time during the past twelve months that the Veteran has had incapacitating episodes due to his low back disability.  Incapacitating episodes are periods of acute signs and symptoms due to intervertebral disc syndrome that require rest prescribed by a physician and treatment by a physician. 

e) State whether the Veteran's low back disability is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The diagnostic criteria applicable to nerve impairment distinguish the types of paralysis as complete or incomplete.  Under incomplete paralysis, the degree of paralysis is further divided into the categories of mild, moderate, and severe. With those categories in mind, classify any low back disability neurological pathology, distinguishing among the categories and using the results of all pertinent testing of record.  Conduct any necessary sensory, reflex, and motor testing, to specifically include EMG or nerve conduction velocity studies.  Explain, in terms meaningful to a layperson, the base line results of those tests versus the results obtained for the Veteran. Explain the meaning of any abnormal results obtained. 

f) Discuss whether the Veteran's low back disability is productive of any additional functional impairment. 

g) State what impact, if any, the Veteran's low back disability has on the activities of his daily living.

h) Comment on the use of any prosthetic appliances by the Veteran, and on the medicine treatment received by the Veteran.  

i) Provide an opinion concerning the impact of the Veteran's low back disability on his ability to obtain and maintain gainful employment.  Comment on whether the Veteran's low back disability prevents him from obtaining or maintaining gainful employment. 

j) Provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities of asthma, a lumbar spine disability, right ear hearing loss, and recurrent ganglion cyst of the left wrist prevent him from obtaining or maintaining gainful employment.  If the Veteran is capable of employment, state what type and what accommodations would be needed due to the service-connected disabilities.

3.  Then readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2013).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

